 1    FINNEGAN, HENDERSON, FARABOW,                  HAMMONDLAW, P.C.
       GARRETT & DUNNER, LLP                         Julian Hammond (SBN 268489)
 2    Margaret A. Esquenet (pro hac vice)            jhammond@hammondlawpc.com
      margaret.esquenet@finnegan.com                 Polina Brandler (SBN 269086)
 3    Anna B. Naydonov (pro hac vice)                pbrandler@hammondlawpc.com
      anna.naydonov@finnegan.com                     Ari Cherniak (SBN 290071)
 4    901 New York Avenue, NW                        acherniak@hammondlaw.com
 5    Washington, D.C. 20001-4413                    1829 Reisterstown Rd. Suite 410
      Telephone:    (202) 408-4000
                                                     Baltimore, MD 21208
 6    Facsimile:    (202) 408-4400
                                                     Telephone: (310) 601-6766
      FINNEGAN, HENDERSON, FARABOW,                  Facsimile: (310) 295-2385
 7
       GARRETT & DUNNER, LLP
 8    Nicholas D. Petrella (299194)
      nicholas.petrella@finnegan.com
 9    Stanford Research Park
      3300 Hillview Avenue
10    Palo Alto, California 94304-1203
11    Telephone:      (650) 849-6600
      Facsimile:      (650) 849-6666
12
      KENDALL BRILL & KELLY LLP
13    Alan Jay Weil (63153)
      aweil@kbkfirm.com
14    Shauna Woods (300339)
      swoods@kbkfirm.com
15    10100 Santa Monica Blvd., Suite 1725
      Los Angeles, California 90067
16    Telephone: (310) 556-2700
      Facsimile: (310) 556-2705
17
      Attorneys for Defendant
18    Bethesda Softworks LLC
19                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
20
                                     SAN FRANCISCO DIVISION
21
     ALEX MEYER, individually and on behalf of all        CASE NO: 3:19-cv-00820-RS
22   others similarly situated,                                                                                  E

                                                         JOINT STIPULATION TO VACATE
23                       Plaintiff,                      MAY 30, 2019, INITIAL STATUS
                                                         CONFERENCE AND
24                                                       CORRESPONDING FED. R. CIV. P. 26
                  v.
                                                         DEADLINES PENDING DISPOSITION
25
     BETHESDA SOFTWORKS LLC D/B/A                        OF PLAINTIFF’S MOTION TO
26   BETHESDA GAME STUDIOS, a Delaware                   REMAND; ORDER
     corporation,
27                                                       Courtroom: TBD
                         Defendants.                     Judge: Honorable Richard Seeborg
28
                                                            JOINT STIPULATION TO VACATE MAY 30, 2019, INITIAL STATUS
                                                          CONFERENCE AND CORRESPONDING FED. R. CIV. P. 26 DEADLINES
                                                                                         CASE NO. 3:19-CV-00820-RS
 1           WHEREAS, on February 14, 2019, Bethesda Softworks LLC (“Bethesda”) filed a notice of

 2   removal of this case to federal court (Dkt. # 1).

 3           WHEREAS, on February 21, 2019, the Court issued an Order setting the Initial Status

 4   Conference on May 30, 2019 and setting the deadline to file the Initial Status Conference Statement

 5   for May 23, 2019. (Dkt. # 14). Pursuant to Rule 26(a) of the Federal Rules of Civil Procedure, the

 6   Rule 26 Conference deadline is May 9, 2019 and the Rule 26 Initial Disclosure Deadline is May 23,

 7   2019.

 8           WHEREAS, on February 25, 2019, Plaintiff Alex Meyer filed a motion to remand the case to

 9   state court. Bethesda opposed the motion, and the motion is fully-briefed and currently pending a

10   ruling from the Court (Dkt. # 22).

11           IT IS THEREFORE STIPULATED AND AGREED that the Court vacate the May 30, 2019

12   Initial Status Conference and corresponding Federal Rule of Civil Procedure 26 deadlines pending

13   the Court’s decision on Plaintiff’s motion to remand.

14

15   Dated: May 1, 2019

16   HAMMONDLAW, P.C                                 FINNEGAN, HENDERSON, FARABOW,
                                                       GARRETT & DUNNER, LLP
17   By:     /s/ Ari Cherniak
             Ari Cherniak                            By:     /s/ Nicholas D. Petrella
18                                                           Nicholas D. Petrella
19   Attorneys for Plaintiff                         Attorneys for Defendant
     Alex Meyer                                      Bethesda Softworks LLC
20

21                                        SIGNITURE ATTESTATION
22           I, Nicholas D. Petrella, hereby attest that concurrence in the filing of this document has been
23   obtained from each of the other Signatories corresponding to any signatures indicated by a
24   conformed signature (/s/) within this e-filed document.
25
                                                     By: /s/ Nicholas D. Petrella
26                                                       Nicholas D. Petrella
27

28
                                                                  JOINT STIPULATION TO VACATE MAY 30, 2019, INITIAL STATUS
                                                         1      CONFERENCE AND CORRESPONDING FED. R. CIV. P. 26 DEADLINES
                                                                                               CASE NO. 3:19-CV-00820-RS
 1                                         ORDER
 2      The Court having reviewed the Parties’ joint stipulation, and good cause appearing therefore, IT

 3   IS HEREBY ORDERED THAT the May 30, 2019 Initial Status Conference and corresponding

 4   Federal Rule of Civil Procedure 26 deadlines are vacated pending the Court’s disposition of

 5   Plaintiff’s motion to remand (Dkt # 22).

 6

 7          IT IS SO ORDERED.

 8

 9           5/3/19
     Dated: _________________________            ____________________________________
                                                  Honorable Richard Seeborg
10
                                                  United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                              JOINT STIPULATION TO VACATE MAY 30, 2019, INITIAL STATUS
                                                      2     CONFERENCE AND CORRESPONDING FED. R. CIV. P. 26 DEADLINES
                                                                                           CASE NO. 3:19-CV-00820-RS
